It appears from the agreed state of the case that the plaintiff received permanent injury to his left arm and was receiving compensation.
The defendant is a barber and masseur by trade. Plaintiff explained his injury and disability to him telling him that the doctors all said his condition was permanent. The defendant then told the plaintiff that the doctors did not know anything about such matters and that he would treat him and guarantee to cure his disability. The defendant said his fee would be $60, but plaintiff then told him "if you cure me I will give you $100 not $60." Defendant further agreed with plaintiff that the fee would be returned to plaintiff if plaintiff's disability was not cured.
The plaintiff paid $80 on account which he sought to recover. The defendant counter-claimed on a quantum meruit. No cure seems to have been effected and the trial judge gave judgment for the plaintiff. The facts proved support the judgment. This is sufficient reason not to disturb it. *Page 69 
The cases are numerous that the Supreme Court will not review findings of the District Court upon questions of fact, if there be legal evidence to support them. Siccardi v. Caruso,120 N.J.L. 111; Barnes v. Browell Bus Co., 130 Id. 193.
The judgment is affirmed, with costs.